NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              LAWRENCE EDWARD COCHRAN, Appellant.

                             No. 1 CA-CR 15-0235
                               FILED 3-29-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-108732-001
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                           STATE v. COCHRAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.


G E M M I L L, Judge:

¶1             Lawrence Cochran appeals his convictions for two counts of
possession of narcotic drugs for sale, one count of possession of marijuana
for sale, one count of possession of drug paraphernalia, and two counts of
misconduct involving weapons. Cochran’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), stating that he has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Cochran was afforded the opportunity to file a pro se
supplemental brief and has done so. See State v. Clark, 196 Ariz. 530, 537, ¶
30 (App. 1999). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3           In February 2013, Officer M.W. of the Tempe Police
Department stopped Cochran for a traffic violation. Officer M.W.
approached the vehicle and began checking Cochran’s information. Officer
M.W. noticed Cochran reaching between his legs toward the floor of the
vehicle and asked him if he had any weapons or drugs in the vehicle.
Cochran responded that he did not.

¶4            Cochran was arrested pursuant to an outstanding warrant.
When Officer M.W. entered Cochran’s vehicle to move it out of the
driveway in which it was parked, he observed a handgun in a holster
underneath the driver’s seat. At the same time, Officer J.M. searched
Cochran pursuant to his arrest and found a small baggie of marijuana in his
pants pocket.

¶5           Cochran was taken to the Tempe jail where he was more
thoroughly searched, leading to the discovery in his underwear of a plastic


                                     2
                           STATE v. COCHRAN
                           Decision of the Court

bag containing several different substances. Lab analysis verified that the
bag contained 24.3 grams of powder cocaine, 2.86 grams of cocaine base,
and 17.1 grams of marijuana divided up into 5 baggies weighing
approximately 3.3 grams each. Detective R.P. testified that, among other
things, the amount and packaging of the marijuana and the amount and
presence of all three drugs together indicated possession with intent to sell.

¶6             After several days of trial, a jury found Cochran guilty on
Count 1, possession of narcotic drugs for sale (cocaine), Count 2, possession
of narcotic drugs for sale (crack cocaine), Count 3, possession of marijuana
for sale, Count 4, possession of drug paraphernalia, Count 5, misconduct
involving weapons (possessing a weapon while committing possession of
narcotic drugs for sale), and Count 6, misconduct involving weapons
(failing to accurately answer an officer when asked whether he was
possessing a concealed deadly weapon). The trial court sentenced Cochran
to 4 years in the Department of Corrections for Counts 1 and 2, and lesser
terms for each other count, all to be served concurrently, with 385 days of
pre-sentence credit.

¶7            Cochran appeals, and we have jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

                               DISCUSSION

¶8             Cochran contends that his convictions were not supported by
substantial evidence and therefore his rights under the Fourteenth
Amendment were violated. He claims the State failed to present substantial
evidence to support the element of possession for all of the drug counts.
Section 13-105(34), A.R.S., defines possession as “a voluntary act if the
defendant knowingly exercised dominion or control over property.”
Cochran argues that the only direct evidence of why he had the drugs was
that a friend left them in his car and he, without knowing what they were,
put them in his pants for safe keeping.

¶9            “When reviewing the sufficiency of the evidence, an appellate
court does not reweigh the evidence to decide if it would reach the same
conclusions as the trier of fact.” State v. Barger, 167 Ariz. 563, 568 (App.
1990). “Substantial evidence to support a conviction exists when reasonable
persons could accept it as adequate and sufficient to support a conclusion
of defendant's guilt beyond a reasonable doubt.” State v. Burns, 237 Ariz. 1,
20–21, ¶ 72 (2015) (internal quotes omitted). We will reverse a conviction



                                      3
                           STATE v. COCHRAN
                           Decision of the Court

for insufficiency of evidence only if “there is a complete absence of
probative facts to support the conviction.” State v. Scott, 113 Ariz. 423, 424–
25 (1976).

¶10            Although Cochran presented witness testimony supporting
his position, the jury was free to accept or disbelieve such testimony. The
State argued, and the jury could have believed, that Cochran’s friend was
not the source of the drugs and that Cochran had obtained the drugs
elsewhere. The location, quantity, and packaging of the drugs, along with
Detective R.P.’s testimony regarding indicators of possession with intent to
sell as opposed to mere possession for use provided the jury with sufficient
evidence to conclude that Cochran knowingly possessed the drugs with the
intent to sell them. See State v. Harvill, 106 Ariz. 386, 391 (1970) (the jury
may consider both direct and circumstantial evidence equally in
determining its verdict); see also State v. Williams, 209 Ariz. 228, 231, ¶ 6
(App. 2004) (the jury determines witness credibility and may draw
reasonable inferences from the evidence).

¶11           Regarding the two counts of misconduct involving weapons,
the evidence showed that Cochran did not truthfully answer Officer M.W.
when asked if he — Cochran — had a weapon, and furthermore Cochran
had a firearm while in possession of drugs with intent to sell as the jury
found in Counts 1 and 2. Therefore, substantial evidence supported the
jury’s verdicts regarding misconduct involving weapons.

¶12           Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions, and the sentences imposed
fall within the ranges permitted by law. As far as the record reveals,
Cochran was represented by counsel at all stages of the proceedings, and
these proceedings were conducted in compliance with his constitutional
and statutory rights and the Arizona Rules of Criminal Procedure.

¶13           Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85, (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Cochran of the disposition of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. Cochran has thirty days
from the date of this decision in which to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                                      4
                  STATE v. COCHRAN
                  Decision of the Court

                     CONCLUSION

¶14   The convictions and sentences are affirmed.




                         :ama




                            5